Exhibit 10.36

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND Amendment to Credit Agreement (the “Amendment”) is made and entered
into as of April 26, 2006, by and between BANK OF THE WEST (the “Bank”) and
ALPHATEC SPINE, INC. (the “Borrower”) with respect to the following:

This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of January 24, 2006, as it may be amended from time to
time, and any and all addenda and riders thereto (collectively the “Agreement”).
Unless otherwise defined herein, all terms used in this Amendment shall have the
same meanings as in the Agreement. To the extent that any of the terms or
provisions of this Amendment conflict with those contained in the Agreement, the
terms and provisions contained herein shall control.

WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify he
Agreement.

NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:

 

  1. Modification of Authorization to Charge (Accounts(s). Section 2.4 of the
Agreement is modified and amended as follows: The deposit account, which is
currently account no. 672-008281, is hereby modified to be account no.
672-017696.

 

  2. Conditions Precedent. As a condition precedent to the effectiveness of this
Amendment, Borrower agrees to pay to Bank a fee of $1.

 

  3. Representations and Warranties. The Borrower hereby reaffirms the
representations and warranties contained in the Agreement and represents that no
event, which with notice or lapse of time, could become an Event of Default, has
occurred or is continuing.

 

  4. Confirmation of Other Terms and Conditions of the Agreement. Except as
specifically provided in this Amendment, all other terms, conditions and
covenants of the Agreement unaffected by this Amendment shall remain unchanged
and shall continue in full force and effect and the Borrower hereby covenants
and agrees to perform and observe all terms, covenants and agreements provided
for in the Agreement, as hereby amended.

 

  5. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of California to which jurisdiction the parties
hereto hereby consent and submit.

 

  6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.

 

BANK:

 

BANK OF THE WEST

   

BORROWER:

 

ALPHATEC SPINE, INC.

BY:   /s/ Jack Lenhof     BY:   /s/ Stephen Dixon NAME:   Jack Lenhof, Vice
President     NAME:  

Stephen Dixon, Vice President

and Chief Financial Officer

   

 

ADDRESS:

     

2051 Palomar Airport Road, Suite 100

Carlsbad, CA 92011



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT BY GUARANTOR

The undersigned ALPHATEC SPINE, INC., hereby consent and agree to the foregoing
and all prior amendments to the Credit Agreement dated as of January 24, 2006
(the “Credit Agreement’), by and between ALPHATEC SPINE, INC. (“Borrower”) and
BANK OF THE WEST (“Bank”). We specifically acknowledge and agree that each
guaranty executed by the undersigned in favor of Bank covers all of the
obligations of Borrower under the Credit Agreement as so amended. The
undersigned represent and warrant to Bank that we remain fully aware of the
Borrower’s financial condition and performance. The undersigned acknowledge that
our consent to the amendment(s) is not required, nor is Bank obligated to
provide us with notice of or obtain our consent to any future amendments.

/s/ Stephen Dixon ALPHATEC HOLDINGS, INC.